Exhibit 10.1

 

***** Certain information in this agreement has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions. *****

 

JOINT MARKETING AND ALLIANCE AGREEMENT

 

THIS JOINT MARKETING AND ALLIANCE AGREEMENT (this “Agreement”) is made and
entered into as of October 7, 2003 (the “Effective Date”), by and among
Answerthink, Inc., a Florida corporation, with offices at 1001 Brickell Bay,
Suite 3000, Miami, Florida 33131 (“Answerthink”), The Hackett Group, Inc., an
Ohio corporation and a wholly-owned subsidiary of Answerthink (“Hackett”), and
Accenture LLP, an Illinois general partnership registered as a limited liability
partnership, with an office at Suite 1300, 100 Peachtree Street, NE, Atlanta, GA
30303 (“Accenture”).

 

ARTICLE 1

 

OVERVIEW

 

1.1 Background. Answerthink provides the following services to clients: strategy
formulation, business case development, business process design, process
improvement, systems design and implementation (including, without limitation,
package or custom software design and package or custom software
implementation), organization design, and organization change (collectively
referred to as “Answerthink Services”).

 

Hackett, a wholly-owned subsidiary of Answerthink, is a developer, marketer, and
provider of benchmarking services which measure and evaluate the practices and
performance of a business enterprise as compared to other enterprises’ practices
and performances (“Hackett Benchmarking Services”) and best practice related
published research and executive education (collectively referred to as “Hackett
Research and Education Services” and, collectively with Hackett Benchmarking
Services, as “Hackett Services”).

 

Accenture provides services to clients, including, but not limited to, systems
design and management, modifications to client’s current business systems and
processes, identification of operational strategies, implementation and
conversion assistance, organization design and conversion training, outsourcing,
designing, developing and providing application software systems, support,
installation services and education to clients, and integrating its services and
those supplied by other vendors to meet the needs of clients (collectively
referred to as “Accenture Services”).

 

1.2 Purpose. The parties wish to form a joint marketing and alliance
relationship (the “Alliance”) in order to increase the value delivered to
existing clients and the probability of winning new clients. The parties will
attempt to further this purpose through joint marketing, business development,
solution delivery and relationship management activities The parties may also,
pursuant to a separately negotiated agreement, engage in capability or asset
development efforts.

 

1.3 Scope of Business Development Efforts. The services scope of this alliance
is primarily focused on the Answerthink Services and the Hackett Benchmarking
Services (collectively, the “Alliance Services”) related to the functional areas
listed on Exhibit A (collectively, the “Alliance Functional Areas”). The
functional scope of this Alliance shall be limited to Alliance Functional Areas
in any industry; provided, however, pursuant to Article 4

 



--------------------------------------------------------------------------------

hereof, the parties may explore additional functional areas and, from time to
time, modify Exhibit A to reflect functional areas added to the scope of the
Alliance as agreed by the parties. The initial focus of the parties’ business
development efforts will be primarily on the Products, Communications & High
Tech, and Resources industries. The Government and Financial Services sectors
will be a secondary focus. Initially, the geographic scope of this Alliance will
be North America, although the parties intend to expand that geographic scope as
opportunities, individual resources and joint plans evolve.

 

1.4 Expansion of Geographic Scope and Implementation In Other Countries. In
order to implement the Alliance on a global scale, the parties plan to enter
into local country addenda between their Affiliates in other geographies, as
agreed from time-to-time. “Accenture Affiliate” means any entity, whether
incorporated or not, that is controlled by, under common control with, or
controls Accenture’s ultimate parent company, Accenture Ltd. “Answerthink
Affiliate” means any entity, whether incorporated or not, that is controlled by,
under common control with, or controls Answerthink. “Control” means the ability,
whether directly or indirectly, to direct the affairs of another by means of
ownership, contract or otherwise. Specific implementation of this relationship
in countries other than the United States may require that Accenture and/or an
Accenture Affiliate in the country execute a local country addendum with
Answerthink and Hackett and/or an Answerthink Affiliate in such country. The
parties intend that such addenda will not modify the terms of this Agreement,
except to the extent necessary to reflect local and/or governmental business
conditions and legal requirements, and will not relieve the parties of financial
responsibility to one another for Alliance activities.

 

1.5 Nature of Relationship. Nothing in this Agreement or any related documents
is intended to, or shall be deemed to create a corporation, partnership, joint
venture, or other legal entity of any kind or for any purpose as between the
parties. Neither party shall have any authority to, or shall attempt to, bind or
commit the other party for any purpose without the express written consent of
the other.

 

1.6 Other Opportunities. Answerthink and Hackett will not enter into an alliance
or joint proposal with any competitor of Accenture that includes Alliance
Services in the Alliance Functional Areas and would use Hackett’s Benchmarking
Services within the scope of the alliance or joint proposal. Notwithstanding the
foregoing, each party shall, at all times remain free to decline to pursue a
specific opportunity in its discretion and may work with another product or
services provider based on a client request.

 

1.7 Other Relationships. This Agreement is expressly made subject to, and does
not interfere with or alter, those existing relationships or contractual
obligations between each party (or its Affiliates) and its partners, clients,
service providers and other third parties, which are disclosed on Exhibit F.

 

ARTICLE 2

 

TEAMING

 

2.1 Teaming Relationships. With respect to certain clients, Answerthink and
Hackett will be the provider of Hackett Benchmarking Services to clients, while
Accenture will

 

2



--------------------------------------------------------------------------------

contract directly with clients for Accenture Services. With respect to other
clients, their needs or desires may require one of the parties to act as a prime
contractor, with the other acting as a subcontractor. Any such
prime-subcontractor relationship shall be pursuant to a separate written
agreement between the parties for that purpose substantially in the form of the
Master Subcontract Agreement appended hereto as Exhibit B.

 

2.2 Teaming Model. Accenture, Answerthink and Hackett will work together at
specific clients under three scenarios as outlined below. In the first two of
these three scenarios, Answerthink will participate in client engagements as a
subcontractor to Accenture on those client engagements which are registered,
accepted, and won as a joint opportunity. In the third scenario, Answerthink
will participate in client engagements as a subcontractor to Accenture when
invited to do so by Accenture and the economics are agreeable to Answerthink.
Answerthink participation in the first two scenarios will include professionals
at various levels of responsibility as required in the judgment of Accenture to
achieve the desired client results.

 

The teaming model between Accenture, Answerthink and Hackett will support the
following two scenarios: (1) where Hackett or Answerthink generates a proposal;
or (2) where Accenture generates a proposal that leverages Answerthink or
Hackett Benchmarking Services or intellectual property either of which are
formally registered as specified in this Agreement as a jointly pursued client
opportunity. The registration will be accomplished using the Client Opportunity
Registration Form documented in the form of Exhibit C (“Client Opportunity
Registration Form”). Answerthink shall only be entitled to provide professionals
for positions in connection with client engagements described in Sections 2.2.1
and 2.2.2 if a Client Opportunity Registration Form is accepted by Accenture or
created by Accenture and accepted by Answerthink. If a Client Opportunity
Registration Form submitted by either party is not acted on by the other party
within ten (10) business days, it shall be deemed rejected. If either Accenture
or Answerthink rejects the client opportunity and decides not to proceed on the
specific client opportunity with each other, then each of Answerthink and
Accenture may choose to pursue the client opportunity independently or with
another third party.

 

2.2.1 Scenario 1: Hackett or Answerthink Generated Proposal. Answerthink and
Hackett may, for any client opportunity they deem appropriate in their sole
discretion, prepare a Client Opportunity Registration Form and submit it to
Accenture for a new proposed Alliance client.

 

Accenture shall indicate on each Client Opportunity Registration Form whether it
accepts or rejects each proposed client and shall provide a copy of such Form to
Answerthink which shall serve as notice as to whether a client is accepted or
rejected. Accenture may accept or reject each proposed client. If a proposal to
a registered and accepted client originates from Hackett Benchmarking Services,
as the results of the Benchmarking Services are compiled Accenture and
Answerthink will jointly review such results and will develop a proposal setting
forth solution alternatives that the client may choose to pursue. Accenture will
estimate the pricing of the proposed initiatives and act as the primary
contractor to the client on any proposals submitted or engagements generated
pursuant to this Section 2.2.1.

 

For each engagement obtained through this scenario and for the related follow-on
services for the time periods covered in Section 2.5, Answerthink shall have the
right and option

 

3



--------------------------------------------------------------------------------

to staff a number of positions equal to up to 25% of the total project positions
described in Section 2.4 for which Alliance Services are to be rendered (in
calculating total project positions, analyst positions, and other positions for
which Answerthink does not have staffing capability, will be included);
provided, however, Answerthink will be awarded only such positions for which it
has available qualified personnel at the rates provided for in this Agreement.
If Answerthink chooses to participate, the Answerthink professionals will be
charged to Accenture at prices set forth on the rate card referred to in Section
2.3 hereof with further marketing discounts described in Section 2.3. As the
primary contractor to the client, Accenture will have the right to make all
final decisions regarding the skill levels required to support the client team.

 

2.2.2 Scenario 2: Accenture Generated Proposal leveraging Hackett or Answerthink
Services. Accenture intends to identify clients who Accenture believes could
benefit from Hackett Benchmarking Services or from utilizing other intellectual
property of Answerthink or Hackett. In such an instance, Accenture will create a
Client Opportunity Registration Form and refer the client to Answerthink.
Answerthink shall indicate on each Client Opportunity Registration Form whether
it accepts or rejects each proposed client and shall provide a copy of such Form
to Accenture which shall serve as notice as to whether a client is accepted or
rejected. In the event Hackett provides Hackett Benchmarking Services for such a
client, Accenture and Answerthink will jointly review the Benchmarking Services
results and develop a proposal setting forth solution alternatives the client
may choose to pursue based on such results. Accenture will estimate the pricing
of the proposed initiatives and act as the primary contractor to the client on
any proposals submitted or engagements generated in this Section 2.2.2.

 

For each engagement obtained through this scenario and for related follow-on
services for the time periods covered in Section 2.5, Answerthink shall have the
right and option to staff a number of positions equal to up to 15% of the total
project positions described in Section 2.4 for which Alliance Services are to be
rendered (in calculating total project positions, analyst positions, and other
positions for which Answerthink does not have staffing capability, will be
included); provided, however, Answerthink will be awarded only such positions
for which it has available qualified personnel at the rates provided for in this
Agreement. If Answerthink chooses to participate, the Answerthink professionals
will be charged to Accenture at prices set forth on the rate card referred to in
Section 2.3 hereof with further marketing discounts described in Section 2.3. As
the primary contractor to the client, Accenture will have the right to make all
final decisions regarding the skill levels required to support the client team.

 

2.2.3 Scenario 3: Accenture Invitation. Accenture and Answerthink may choose to
work together on Accenture client engagements which do not utilize Alliance
Services or otherwise leverage Answerthink or Hackett intellectual property. In
this instance, Accenture will invite Answerthink to participate as determined to
be appropriate by Accenture client personnel. Answerthink will have the choice
of participating at the rates established by the client team or rejecting the
offer. During the term of this Agreement, Answerthink will be treated as a
preferred provider of all subcontracted positions in countries where Answerthink
has available staffing in the Alliance Functional Areas required by Accenture
client engagements. As a preferred provider, Answerthink generally will be
contacted by Accenture with offers to participate in subcontracted positions,
except where third-party alliance relationships with other organizations prevent
such participation.

 

4



--------------------------------------------------------------------------------

2.3 Answerthink Rates and Matching Marketing Discounts. For the positions that
may be filled by Answerthink as contemplated by Sections 2.2.1 and 2.2.2 hereof,
Accenture and Answerthink will agree to common definitions of skill sets and
skill levels, which will be documented in Exhibit D – Skill Levels; provided,
however, if the parties cannot agree, then Accenture’s decision concerning skill
sets and skill levels shall control. Answerthink’s rate card for services to be
provided hereunder for calendar year 2003 is attached hereto as Exhibit E with
corresponding prices for professionals at each skill level. Answerthink will
update the rates set forth on the rate card set forth on Exhibit E following the
conclusion of calendar year 2003 and each subsequent year this Agreement remains
in effect. Answerthink’s rate card will define the maximum price Accenture will
pay Answerthink per hour for each professional at each skill level. The rates on
Answerthink’s rate card will not increase by more than 5% each year.

 

The pricing agreement between Accenture and Answerthink with respect to each
client engagement will also include a marketing discount. This marketing
discount will be set by the Accenture client partner based on assessments of
price sensitivity or existing Accenture agreements with the client. Answerthink
and Accenture will have matching (i) marketing discounts (which shall be
expressed on a percentage basis and apply to the rates set forth herein) and
(ii) expense reimbursement arrangements for each client. Answerthink may decline
to participate in specific projects if the marketing discounts Answerthink is
required to offer to clients make the overall economics unattractive to
Answerthink.

 

2.4 Position Types to be Staffed by Answerthink on Agreed Accounts. The project
positions for which Answerthink may be entitled to provide staffing under the
terms of this Agreement must meet the following criteria: (i) Answerthink has
staff available in the country where the work is to be performed; (ii) the
position is not defined as business process transition or business process
operations work; and (iii) the type of work to be performed includes, in
substantial part, one or more of strategy formulation, business case
development, business process design, process improvement, systems design and
implementation (including, without limitation, package or custom software design
and package or custom software implementation), organization design, or
organization change.

 

2.5 Term of Answerthink Participation.

 

2.5.1 For all non- business process outsourcing engagements, Answerthink shall
have the right and option to staff all Alliance Services positions, up to the
percentages set forth in Sections 2.2.1 and 2.2.2, for the (1) initial
engagement pursuant to Sections 2.2.1 and 2.2.2; and (2) any directly related
follow-on services that are contracted for during the twenty-four month period
beginning on the commencement of substantive engagement services.

 

2.5.2 For all business process outsourcing engagements, Answerthink shall have
the right and option to staff all Alliance Services positions, up to the
percentages set forth in Sections 2.2.1 and 2.2.2, for (1) the initial
engagement pursuant to Sections 2.2.1 and 2.2.2; and (2) any directly related
follow-on services that are contracted for during the term of the business
process outsourcing engagement.

 

2.5.3 Answerthink’s participation beyond the initial client project engagement
as described in Sections 2.5.1 and 2.5.2 (a “Follow-On Engagement”) will require
Answerthink to

 

5



--------------------------------------------------------------------------------

share total business development costs and expenses at the same rate as its
anticipated pro rata participation (15% or 25%, as set forth in Sections 2.2.1
and 2.2.2) in positions to be staffed for subsequent client project engagements.
To the extent Answerthink fails, after notice with a specific request from
Accenture, to share total project specific business and development costs and
expenses or responsibility with respect to such Follow-On Engagements in an
amount or through a level of activity which is pro rata with its anticipated
participation in such Follow-On Engagements, then Answerthink’s participation in
such engagements shall be reduced to a percentage equal to the percentage of
such total business development costs and expenses actually borne by
Answerthink.

 

ARTICLE 3

 

ALLIANCE MANAGEMENT

 

3.1 Alliance Plan. Within sixty (60) days following the execution of this
Agreement the parties intend to develop a nonbinding plan that describes how
each party plans to manage its respective participation in the teaming
relationship set forth in Article 2 hereof and other aspects of the Alliance
(the “Alliance Plan”) described in this Agreement. For the avoidance of doubt,
the Alliance Plan shall impose no additional obligations on the parties
whatsoever, nor constitute a representation or basis of any reliance, regarding
how each may choose to manage their respective participation in the Alliance or
how they may choose to pursue or not pursue the joint marketing, joint business
development and solutions delivery that are contemplated by this Agreement and
the Alliance the parties hereby form. The purpose of the Alliance Plan is to set
forth voluntary efforts that each party may take under the Alliance, or a
suggested common means for reporting results of activities each party has taken
under the Alliance, but the parties in their sole individual discretion and
self-interest may choose to proceed or not to proceed as if the Alliance Plan
did not exist.

 

3.2 Preferred Status. During the term of this Agreement, Answerthink will
identify Accenture as the preferred provider of business process consulting,
business process outsourcing and systems integration in the Alliance Functional
Areas and Accenture will identify Hackett as the preferred provider of
benchmarking services which measure and evaluate the practices and performance
of a business enterprise as compared to other enterprises’ practices and
performances (“Benchmarking Services”) and best practice related published
research and executive education (“Research and Education Services”) in the
Alliance Functional Areas. Accenture will not actively market Benchmarking
Services with other service providers in the Alliance Functional Areas.
Notwithstanding anything to the contrary set forth herein, in the event any
Accenture client directs Accenture to use Benchmarking Services addressing the
Alliance Functional Areas provided by other service providers, Accenture shall
be free to work with such service providers in connection with such clients.
Answerthink will not share results of Hackett Benchmarking Services with
competitors of Accenture for business process consulting, business process
outsourcing, or systems integration work in the Alliance Functional Areas unless
either: (a) both parties agree in writing with respect to specific client
instances, or (b) such work has been registered by Answerthink and rejected by
Accenture.

 

3.3 Accenture Non-Compete on Benchmarking in Alliance Functional Areas. During
the term of this Agreement and during the two-year period immediately following
the

 

6



--------------------------------------------------------------------------------

termination or expiration of this Agreement (provided that such termination is
not due to a material breach by Answerthink or Hackett, is not due to an
Insolvency Event pertaining to Answerthink or Hackett pursuant to Section 8.2.3,
or is not a termination without cause by Answerthink or Hackett pursuant to
Section 8.2.2), Accenture will not, directly or through an affiliate, enter or
engage in the Benchmarking Services business in the Alliance Functional Areas.
Except as otherwise permitted by the terms of this Agreement, Accenture will
not, directly or through any affiliate or alliance partner or through a joint
proposal, offer, market or promote Benchmarking Services in the Alliance
Functional Areas during the term of this Agreement. However, Accenture may
continue to perform activity and organization cost analysis for clients and
compare client cost structures to publicly available information for assessment
purposes. In the event of an Adverse Takeover Transaction contemplated by
Article 5, this Section 3.3 and shall be null and void and of no force and
effect.

 

3.4 Resources. Each party will assign executives to monitor and manage the
Alliance as described below.

 

(a) Alliance Executive. Each party will assign an “Alliance Executive” to manage
its Alliance Director and oversee execution of Alliance activities. The Alliance
Executives will be named in the Alliance Plan and will meet at least
semi-annually, either in person or telephonically, to review the progress of the
Alliance and the success of the Alliance in attaining any objectives set forth
in the Alliance Marketing Plan and Alliance Plan. There shall be no consequence
if such objectives or progress are not attained.

 

(b) Alliance Director. Each party will assign an “Alliance Director” to manage
and oversee that party’s day-to-day Alliance-related activities, such as
business development interface, training coordination, marketing coordination
and metrics reporting. Alliance Directors will meet as agreed by the parties,
either in person or telephonically, and involve all reasonably necessary
personnel of the parties in such meetings. Agendas may include pipeline reviews,
the resolution of any escalated issues relating to business development or
potential engagements, joint marketing activities, skills building/training
initiatives, metrics reporting and new Alliance opportunities. The Alliance
Directors will attend meetings of the Alliance Executives at the invitation of
the Alliance Executives.

 

3.5 Changes. Either party shall have the right to change participants described
above by providing written notice to the other party, although in any case a
party’s representatives shall always have sufficient seniority and authority for
the role, and shall be reasonably acceptable to the other party.

 

3.6 Qualified Personnel. Answerthink professionals assigned to Accenture
engagements will meet skill and performance criteria consistent in all material
respects with those expected of Accenture professionals for each role at each
client engagement. The Alliance Plan will define the process for identifying
potential staffing issues on Accenture projects and actions required to either
resolve the issues or replace the Answerthink employee with another qualified
resource for a specific role at a specific client.

 

3.7 No Budget. Neither party commits to the other any specific results of the
joint or separate marketing activities under this Agreement and neither party
will have an obligation to

 

7



--------------------------------------------------------------------------------

establish or maintain a budget for marketing activities or a formal sales
organization or marketing program related to this Agreement.

 

3.8 Conflict Resolution. The parties agree that in the event of a dispute or
alleged breach of this Agreement, they will work together in good faith first to
resolve the matter internally with the participation of the Alliance Directors
by escalating it to the Alliance Executive, and then, if necessary, to use a
mutually agreed alternative dispute resolution technique prior to resorting to
litigation. This provision shall not apply to disputes involving confidentiality
or infringement of intellectual property rights (in which case either party
shall be free to seek immediately available remedies in any court or forum of
competent jurisdiction).

 

ARTICLE 4

 

ANSWERTHINK AND HACKETT ALLIANCE RESTRICTIONS

 

Answerthink and Hackett will not enter into Benchmarking Services alliances to
address areas outside the scope of the Alliance Functional Areas with any firm
other than Accenture for a period of three months from the date of this
Agreement without the written consent of Accenture. The purpose of this Article
is to allow Answerthink and Accenture and Hackett to explore and negotiate
similar alliances in other business process areas such as Customer Contact,
Customer Relationship Management, Procurement, Supply Chain Management, Human
Performance, Human Resource Management, or Information Technology. In the event
Answerthink and Accenture have entered into a mutually signed letter of intent,
or other equivalent document, concerning a similar alliance in other business
process areas as contemplated by the terms of this Article 4, the three-month
period set forth in the first sentence of this Article 4 shall be extended for
an additional three months in order to provide the parties with additional time
to negotiate and enter into definitive agreements concerning such alliance.

 

ARTICLE 5

 

ACCENTURE’S RIGHTS UPON SALE OF ANSWERTHINK OR HACKETT

 

For purposes of this Agreement, “Adverse Takeover Transaction” means (1) any
reorganization, consolidation or merger with or into any corporation or other
legal entity, or any transaction or series of related transactions, if such
reorganization, consolidation, merger, transaction or series of related
transactions would result in any of the parties set forth on Exhibit G
(“Principal Accenture Competitors”), either directly or through one or more if
its controlled corporations or other legal entities, having beneficial ownership
of a majority of the voting securities of Answerthink and/or Hackett, or (2) any
sale, conveyance or other disposition or encumbrance of all or substantially all
Answerthink’s or Hackett’s assets in a single transaction or series of related
transactions if such sale, conveyance or other disposition or encumbrance
transaction or series of related transactions would result in such assets being
transferred to or owned by any Principal Accenture Competitor, either directly
or through one or more of its controlled corporations or other legal entities.
Answerthink shall notify Accenture within two (2) days of the consummation of an
Adverse Takeover Transaction and during a period of sixty (60) days thereafter
Accenture shall have the right to terminate this Agreement by one (1) day’s
written notice to Answerthink and Hackett, and, upon any such termination there
shall be due

 

8



--------------------------------------------------------------------------------

from Answerthink to Accenture, within ten (10) days of Accenture’s invoice
therefor, a payment (the “Termination Compensation”) in an amount equal to the
lesser of (a) Five Million Dollars ($5,000,000), or (b) seventy-five percent
(75%) of Answerthink’s (i) revenues earned under the Alliance between the
Effective Date and the date of such Adverse Takeover Transaction and (ii)
aggregate projected revenues pursuant to customer contracts signed under the
Alliance between the Effective Date and the date of such Adverse Takeover
Transaction, but for which services have not yet been performed. The parties
agree that the Termination Compensation provided in this Article 5 is fair and
reasonable in light of the anticipated harm to Accenture that would ensue from
any event triggering payment of the Termination Compensation, the difficulties
in proving the loss and ascertaining the amount of loss of the aggrieved party,
the limitation on liability herein and the inconvenience or non-feasibility of
otherwise obtaining an adequate remedy. The parties further acknowledge and
agree that the Termination Compensation is not a penalty. If a court of
competent jurisdiction shall nonetheless, by a final, non-appealable judgment,
determine that the amount of the Termination Compensation exceeds the maximum
amount permitted by law, then the amount of the Termination Compensation shall
be reduced to the maximum amount permitted by law in the circumstances, as
determined by such a court of competent jurisdiction.

 

ARTICLE 6

 

MARKETING AND OPPORTUNITY DEVELOPMENT

 

6.1 Marketing Activities. Within sixty (60) days of the execution of this
Agreement, the parties intend to develop a completely nonbinding Alliance
Marketing Plan that will describe the way in which the parties may choose to
jointly go to market and work together pursuant to this Agreement in furtherance
of their mutual interests. The Alliance Marketing Plan may set forth the
parties’ intended or planned joint activities, but the parties in their sole
individual discretion and self-interest may chose to proceed or not to proceed
with any activities contemplated in the nonbinding Alliance Marketing Plan. The
Alliance Marketing Plan will be a part of the Alliance Plan described in this
Agreement.

 

6.1.1 Scope of Marketing Activities. Set forth in Sections 6.1.2–6.1.5 below are
joint marketing activities and business development approaches that the parties
may include in the nonbinding Alliance Marketing Plan and may chose to implement
in addition to the teaming process set forth in Article 2 hereof.

 

6.1.2 Product Referrals. Accenture may have the opportunity to identify or
recommend Answerthink or Hackett Services to Accenture clients, or in some other
manner facilitate the sale of Answerthink or Hackett Services to Accenture
clients in connection with Accenture Services.

 

6.1.3 Joint Marketing. The parties may jointly pursue opportunities to sell
Answerthink or Hackett Services and Accenture Services as provided in the
Marketing Plan with the goal of increasing market share of Answerthink or
Hackett Services and Accenture Services, increasing market image and awareness
of Answerthink or Hackett Services, and positioning Accenture as an innovative
solutions provider as provided under the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

6.1.4 Joint Business Development. The parties may pursue opportunities to
generate new business for both Answerthink and Accenture by increasing business
development efficiency in order to: (i) increase the probability of winning
accounts and (ii) lower overall business development cost and effort.

 

6.1.5 Channels. Accenture may promote Answerthink or Hackett Services through
its normal marketing and distribution channels. Neither party will have any
obligation to establish or maintain an independent marketing organization
related to this Agreement.

 

6.1.6 No Commitments. Neither party commits to any specific level of marketing
activities, sales or the generation of revenue.

 

ARTICLE 7

 

ALLIANCE OPERATIONS AND SUPPORT

 

7.1 Access to Services. In connection with the Alliance, each party agrees to
provide to the other access to and the right to use marketing materials
necessary or appropriate in performing pursuant to the terms of this Agreement.

 

7.2 Marketing Materials. Each party shall provide to the other on an “AS IS”
basis, available service descriptions, specifications, articles, and any other
relevant materials with respect to Alliance Services that may be provided
hereunder (collectively referred to as “Marketing Materials”), in hard copy
and/or electronic format. Each party acknowledges that such information shall
not be considered Confidential Information as that term is defined in this
Agreement, unless conspicuously marked as such or the parties specifically agree
in writing. Notwithstanding the foregoing, neither party shall delete or redact
any legends, copyright notices, or branding or trademarks of the other party,
when providing the Marketing Materials to third parties.

 

7.3 Access to Service Briefings. Each party shall provide the other personnel
preferred, but nonexclusive, access to such party’s service briefings, user
group meetings, learning sessions and materials, and product documentation with
respect to Alliance Services on an “AS IS” basis at no charge.

 

7.4 Access to Sales and Technical Staff. Each party shall use commercially
reasonable efforts to make available on an “AS IS” basis to the other party
sales and technical personnel reasonably necessary to assist such party in
marketing and demonstrating Alliance Services. In connection with these
activities, each party will use commercially reasonable efforts to supply
subject matter experts to support detailed technical presentations and meetings,
technical specialists for assistance during proof of concepts or other pre-sales
tasks for a limited period.

 

7.5 Proposal Support. Where Accenture is submitting a proposal or response to an
RFP and Alliance Services are part of the proposed solution, Answerthink will
answer technical questions, provide quotations for standard and custom services
or aid in the preparation of proposal materials for prospective clients. Except
for the cost sharing contemplated by Section 2.5 hereof, each party shall be
fully responsible for its own costs with respect to such activities.

 

10



--------------------------------------------------------------------------------

7.6 Personnel Recommendations. Neither party will recommend or otherwise
encourage clients to request to receive services from or work with any specific
employee or agent of the other party.

 

7.7 Training of Accenture Personnel.

 

7.7.1 Training. Each party will use commercially reasonable efforts to provide
training and related materials on an “AS IS’ basis for the other party’s
personnel to support the purposes of the Alliance.

 

7.7.2 Training Materials. Each party will provide each other, on an “AS IS’
basis, with electronic copies of such party’s available services learning
materials and other documentation related to such party’s services at no charge
for the purposes of business development, configuration center and project team
skills development, and creation of client specific learning materials.

 

7.8 Responsibility for Services. Each party shall be and remain fully
responsible for its services provided to third-party users and for all licenses
and other arrangements with third-party users of its services, including
providing warranties, maintenance and support. Each party shall remain fully
responsible for the activities of its personnel.

 

7.9 Payment Obligations. There shall be no Alliance payments or obligations to
pay between the parties except as expressly provided in this Agreement. Except
as expressly provided in this Agreement, neither party shall have any right to
share in any revenues derived by the other, nor shall there be any sharing of
revenue of any kind as a result of joint marketing activities hereunder. Each
party shall be fully responsible for its costs or expenses in performing under
this Agreement except as expressly provided to the contrary in this Agreement.

 

ARTICLE 8

 

TERM AND TERMINATION

 

8.1 Term. The initial term of this Agreement shall be two (2) years (the
“Initial Term”) unless terminated earlier as set forth herein. This Agreement
may be renewed for an additional one (1) year term on the terms set forth in
this Agreement upon the mutual written consent of the parties hereto (the
Initial Term with all such renewals, the “Term”).

 

8.2 Termination.

 

8.2.1 Termination for Cause. Either party may terminate this Agreement at any
time for material breach by the other of any term of this Agreement, provided it
has given the other party prompt written notice of the breach, identifying
specifically the breach, and provided further that the breaching party has not
cured the breach within thirty (30) days of its receipt of the notice.

 

8.2.2 Termination Without Cause. Either party may terminate this Agreement any
time, without cause, upon providing the other party not less than ninety (90)
days prior written notice to the other party.

 

11



--------------------------------------------------------------------------------

8.2.3 Termination for Bankruptcy. Either party may terminate this Agreement at
any time upon giving written notice to the other party, if the other party is
adjudicated as bankrupt, becomes insolvent, suffers permanent or temporary
court-appointed receivership of substantially all of its property, makes a
general assignment for the benefit of creditors, or suffers the filing of a
voluntary or involuntary bankruptcy petition that is not dismissed within thirty
(30) days after filing (collectively, “Insolvency Event”).

 

8.3 Actions Upon Expiration or Termination. On the expiration or earlier
termination of this Agreement, each party will immediately:

 

(a) Cease holding itself out, in any manner, as affiliated with the other party
except as may be provided in any surviving, separate agreement.

 

(b) Discontinue all use of trade names or trademarks authorized for use under
this Agreement except as otherwise expressly agreed in connection with the
expiration or termination.

 

(c) Return to the other party or destroy the other party’s Confidential
Information in its possession.

 

(d) Expiration or termination of this Agreement will not release either party
from obligations to clients made before the expiration or termination, and will
not affect licenses for Answerthink Services previously granted by Answerthink
to clients.

 

(e) Pay to the other party any or all amounts then owed, including, without
limitation, any amounts owed under Article 2 for services previously performed
or amounts due under any Alliance subcontract. In addition, in the event of the
termination of this Agreement by Accenture without cause, termination of this
Agreement by Answerthink for cause (i.e. that is based on a material breach by
Accenture), or termination of this Agreement due to Accenture’s Failure to
Extend, Accenture shall pay an amount to Answerthink equal to forty percent
(40%) of Potential Revenue. “Potential Revenue” shall be calculated by
multiplying (i) the positions to which Answerthink would be have been entitled
to fill under existing services agreements in effect at the time of termination
and any related follow-on work that Answerthink would have been entitled to
pursuant to Section 2.5, but which it will not perform due to such termination,
by (ii) the billing rates for all such positions.

 

Accenture’s “Failure to Extend” shall mean Accenture’s failure to extend the
term of this Agreement beyond the Initial Term or any renewal Term, if
Answerthink offers, while not being in material breach of this Agreement, to
extend this Agreement with no substantive changes to the terms and conditions
hereof, except for increases in Answerthink’s rate card which shall not increase
more than ten percent (10%) per calendar year.

 

In the event during any calendar quarter Answerthink is not provided with the
opportunity to staff at least ninety percent (90%) of its pro rata portion of
positions contemplated by Sections 2.2.1 and 2.2.2 (a “Position Shortfall”),
then upon notice to Accenture from Answerthink, Accenture shall have three
months from the date of such notice (the “Catch-up Period”) to provide enough
positions pursuant to Sections 2.2.1, 2.2.2 or 2.2.3 to make up the Position
Shortfall (such positions will be in addition to any other positions otherwise
required

 

12



--------------------------------------------------------------------------------

during the Catch-up Period pursuant to Sections 2.2.1 and 2.2.2). If the
Position Shortfall is not made up during the Catch-up Period, upon notice to
Accenture, Answerthink may terminate this Agreement based on the material breach
by Accenture.

 

Alternatively, upon a termination of this Agreement by Accenture without cause,
Accenture may continue to allocate positions within the scope of the Alliance
prior to such termination to Answerthink equal to the position percentages set
forth in Sections 2.2.1 and 2.2.2 that would be so allocated if this Agreement
were still in effect, in lieu of payment of any or all such Potential Revenue
amounts, until the complete roll-off of such amounts, i.e., until the positions
have been, in the aggregate, allocated and revenues related thereto paid to
Answerthink or Answerthink has been compensated for all Potential Revenue.

 

8.4 Survival. Section 3.3, Article 5, Article 8, Article 9, Article 11, Article
12, Article 13, Article 14, Article 15 and Article 16, shall survive expiration
or termination of this Agreement for any purpose, as shall any
prime-subcontracts, licenses, teaming agreements or other separate agreements
(unless otherwise provided therein) made hereunder (which shall be governed by
their own terms).

 

ARTICLE 9

 

WARRANTIES

 

9.1 Warranties Between the Parties.

 

9.1.1 Answerthink’s and Hackett’s Warranties To Accenture. Each of Answerthink
and Hackett represents and warrants to Accenture that (i) it has all rights
necessary for the performance of its obligations under this Agreement, without
violating the rights of any other party or applicable laws, statutes and
regulations, and (ii) it has no similar alliance agreement with any competitor
of Accenture for the provision of Hackett Services to clients in the Alliance
Functional Areas.

 

9.1.2 Accenture’s Warranties To Answerthink and Hackett. Accenture represents
and warrants to Answerthink and Hackett that (i) it has all rights necessary for
the performance of its obligations under this Agreement, without violating the
rights of any other party or applicable laws, statutes and regulations, and (ii)
it has no similar alliance agreement with any competitor of Answerthink or
Hackett relating to the provision of Hackett Services to clients in the Alliance
Functional Areas.

 

9.1.3 Mutual Warranties of the Parties. Neither party makes any representations
or warranties to the other regarding specific results of the joint or separate
marketing, alliance activities and other activities under this Agreement.

 

9.2 DISCLAIMER. THE WARRANTIES SET FORTH IN THIS AGREEMENT ARE EACH PARTY’S ONLY
WARRANTIES MADE IN CONNECTION WITH THIS ALLIANCE, AND ARE MADE EXPRESSLY IN LIEU
OF ALL OTHER WARRANTIES AND REPRESENTATIONS, EXPRESS OR IMPLIED.

 

13



--------------------------------------------------------------------------------

ARTICLE 10

 

PUBLICITY AND USE OF TRADE NAMES AND TRADE MARKS

 

10.1 Publicity, Press Releases and Marketing. The parties may issue press
releases to promote this relationship as outlined below and described in detail
in the Alliance Plan.

 

10.1.1 Joint Client Wins. As required by applicable law, or with prior approval
from the applicable client and the mutual consent of the parties, the parties
may agree to issue a release after the first significant joint deal closes.
Accenture, the applicable client and Answerthink will, to the extent permitted
by applicable law, pre-approve the language of such releases.

 

10.1.2 No Other Use of Other Party’s Name. Except as specifically described in
this Article 10, neither party may use the name of another in connection with
any advertising or publicity materials or activities without the prior written
consent of the other party. Any press releases related to this Alliance or this
Agreement must be approved in writing by the Alliance Executive of each party
prior to release.

 

10.2 Use of Other Party’s Trade Name and Trademarks.

 

10.2.1 Limited Right to Use. Each party will have the limited right to use the
other party’s trade name and trademarks in order to identify the other party’s
proper trade name and trademarks in connection with the activities described in
this Agreement. The parties will identify in the Alliance Plan each party’s
proper trade name and trademarks, and thereafter, each party will advertise and
display the other party’s trade name and trademark to clients and potential
clients whenever it offers to sell, install or deliver the other party’s
Alliance Services, respectively, in strict compliance with that party’s policies
as communicated to the other party. If either party determines that any use by
the other party of its trade name or trademarks is not in compliance with such
policies then in effect, (a) that party may inform the other party of that fact,
and (b) that party will use all reasonable commercial efforts to cease the use
and withdraw the non-compliant materials from circulation promptly after receipt
of such notice. Unless otherwise agreed in writing, a party’s right to use the
other party’s trade name and trademarks will cease immediately on the expiration
or earlier termination of this Agreement. Neither party will without the other
party’s prior consent, attach any additional trademarks, logos or trade
designations to any of the other party’s Alliance Services.

 

10.2.2 No Other Rights. Except as otherwise set forth in this Agreement, neither
party will use the other’s marks or company names in any promotional material or
activity without first obtaining, for each proposed class of use, the owner’s
prior consent, which will not be unreasonably withheld or delayed. The using
party will, at its expense and before using the other party’s marks, make all
reasonable changes, corrections or alterations to any proposed material or
activity that the owning party deems necessary or advisable. Nothing herein is
intended to create: (i) an independent obligation that either party undertake
any advertising of the other party’s Alliance Services; or (ii) an assignment or
grant to the other party of any right, title or interest in or to the other
party’s marks. This Agreement does not confer any right or license to grant
sublicenses or permission to third parties to use any marks.

 

14



--------------------------------------------------------------------------------

ARTICLE 11

 

INTELLECTUAL PROPERTY RIGHTS

 

11.1 No Conveyance of Intellectual Property Rights. Except as specifically
described in this Agreement, the parties do not intend to convey under this
Agreement, any intellectual property rights in, or associated with, any of their
respective services or any work product they may provide to a client. Any
licensing, sale, grant, or conveyance of any intellectual property rights, will
be described in a separate agreement. Furthermore, the parties do not intend
that they will jointly develop any new intellectual property rights under or in
connection with this Agreement. All right, title and interest to copyrights,
trade secrets, patents and other intellectual property rights in Answerthink
Services and any related third party services will at all times remain the
exclusive property of Answerthink and its third party vendors, respectively. All
right, title and interest to copyrights, trade secrets, patents and other
intellectual property rights in Hackett Services and the related databases and
data collection tools and any related third party services will at all times
remain the exclusive property of Hackett and its third party vendors,
respectively. All right, title and interest to copyrights, trade secrets,
patents and other intellectual property rights in Accenture Services and any
related third party Services will at all times remain the exclusive property of
Accenture and its third party vendors, respectively.

 

11.2 Right to Independently Develop. Subject to its obligations of
confidentiality and to each party’s rights to intellectual property as described
in this Agreement and the limitations set forth in Section 3.3 hereof, in no
other event shall either party be precluded from developing or providing for
itself, or for others, materials that are competitive with the services of other
party, irrespective of their similarity to any services offered by the other
party in connection with the Alliance. In addition, each party shall be free to
use its general knowledge, skills and experience, and any ideas, concepts,
know-how, and techniques within the scope of its business that are used or
developed in the course of undertaking this Agreement by such party, and each
party shall remain free to provide services to any client or prospective client
so long as the terms of this Agreement are not violated.

 

11.3 Answerthink’s and Hackett’s Proprietary Rights. Each of Answerthink and
Hackett has informed Accenture that certain aspects of Answerthink’s and Hackett
Services are proprietary, and may contain confidential trade secrets of
Answerthink or Hackett, which Accenture will protect in accordance with this
Agreement. All aspects of Answerthink’s and Hackett Services which are a
proprietary will (a) remain the exclusive property of Answerthink or Hackett, as
applicable, (b) not be used except as permitted by this Agreement, and (c) not
be disclosed or otherwise communicated by Accenture, directly or indirectly, to
anyone except as permitted by this Agreement.

 

11.4 Accenture’s Proprietary Rights. Accenture has informed Answerthink and
Hackett that certain aspects of Accenture Services are proprietary, confidential
trade secrets of Accenture, which Answerthink and Hackett will safeguard in
accordance with this Agreement.

 

11.5 Retention of Assets. Accenture and Answerthink will each retain ownership
of any software or other assets they bring to a potential or actual licensee
including, but not limited to, knowledge capital and system design/code.
Accenture and Answerthink each reserve the

 

15



--------------------------------------------------------------------------------

right to use any skills, knowledge or techniques used or acquired while
providing services to or for a potential or actual licensee provided those
skills, knowledge or techniques are not owned by the other party.

 

ARTICLE 12

 

CONFIDENTIALITY/DATA PRIVACY

 

12.1 Disclosure of Confidential Information. During the course of the Alliance,
each party may be given access to information (in hardcopy and/or electronic
form) that relates to the other’s past, present, and future research,
development, business activities, Alliance Services and technical knowledge, and
is identified by the discloser as confidential (“Confidential Information”). In
connection therewith, the following subsections shall apply:

 

(a) The Confidential Information of the discloser may be used by the receiver
only in connection with the activities permitted under this Agreement;

 

(b) Each party agrees to protect the confidentiality of the Confidential
Information of the other in the same manner that it protects the confidentiality
of its own proprietary and confidential information of like kind, but in no
event shall either party exercise less than reasonable care in protecting such
Confidential Information. Access to the Confidential Information shall be
restricted to Accenture and Answerthink and Hackett personnel (including such
personnel employed by affiliated entities) engaged in a use permitted hereby;

 

(c) The Confidential Information may not be copied or reproduced without the
discloser’s prior written consent;

 

(d) All Confidential Information made available hereunder, including copies
thereof, shall be returned or destroyed upon the first to occur of (a)
completion of the related project or services or (b) request by the discloser,
unless the receiver is otherwise allowed to retain such Confidential
Information. A party may retain, subject to the terms of this Article 12, copies
of the other’s Confidential Information required for compliance with its record
keeping or quality assurance requirements;

 

(e) Nothing in this Agreement shall prohibit or limit either party’s use of
information (including, but not limited to, ideas, concepts, know-how,
techniques, and methodologies) (i) previously known to it without an obligation
of confidence, (ii) independently developed by or for it, (iii) acquired by it
from a third party which is not, to its knowledge, under an obligation of
confidence with respect to such information, or (iv) which is or becomes
publicly available through no breach of this Agreement;

 

(f) If either party receives a subpoena or other validly issued administrative
or judicial process demanding Confidential Information of the other party, it
shall promptly notify the other of such receipt and tender to it the defense of
such demand. The party receiving the subpoena shall thereafter be entitled to
comply with such subpoena or other process to the extent required by law.

 

16



--------------------------------------------------------------------------------

12.2 Data Privacy. Each party may, in connection with this Agreement, collect
personal data in relation to the other and the other’s employees, directors,
partners and other officers. Such data may be collected from the other party,
its employees, its directors, its officers, or from other (for example,
published) sources; and some limited personal data may be collected indirectly
from monitoring devices or by other means (e.g., telephone logs, closed circuit
TV and door entry systems). The collecting party may use and disclose such data
for purposes connected with this Agreement and for the relevant purposes
specified in its data privacy policy (a copy of which is available on request).
In particular, the collecting party may for these purposes transfer such data to
any country in which its affiliates do business. Each party agrees to such
transfer in its own right and on behalf (and with the authority) of its
employees, directors and other officers.

 

ARTICLE 13

 

NONSOLICITATION

 

Except as the other party expressly authorizes in writing in advance, no party
shall directly solicit to employ, whether as a partner, employee or independent
contractor, any other party’s personnel who have been directly engaged in
matters arising under this Agreement, during their participation in the Alliance
or during the twelve (12) months thereafter. For purposes of this paragraph,
“Personnel” includes any individual or company a party employs as a partner,
employee or independent contractor and with which a party comes into direct
contact in the course of the Alliance. Notwithstanding the foregoing, a general
publication or posting of a job position by a party, in response to which the
other’s personnel responds or applies, shall not be deemed a solicitation or
violation of this Agreement. In the event of a breach, the breaching party shall
pay compensation to the non-breaching party in the form of liquidated damages
equal to the greater of twelve (12) months’ base annual salary either (a)
offered to the Personnel by the breaching party or (b) paid or offered to the
Personnel by the non-breaching party.

 

ARTICLE 14

 

LIMITATION OF LIABILITY AND LIQUIDATED DAMAGES

 

14.1 Limitations of Liability. The limit of each party’s liability (whether in
contract, tort, negligence, strict liability in tort or by statute or otherwise)
to the other, arising out of or in any manner related to this Agreement, other
than liability for payments arising out of Article 2, Article 5, or any breach
of Article 10, Article 11 and Article 12, for any and all claims, shall be
direct damages proximately caused in the aggregate not exceeding the sum of Two
Hundred Thousand Dollars ($200,000.00); provided, however, that such limit shall
not apply to amounts owed pursuant to Section 8.3(e) hereof and, provided,
further, that in the event Accenture breaches Section 3.3 hereof, it shall pay
liquidated damages as set forth below. In no event shall either party be liable
to the other for consequential, incidental or punitive loss, damage or expenses
(including but not limited to business interruption, lost savings, or except as
otherwise provided in Article 2 or Section 8.3(e), lost business) even if it has
been advised of their possible existence. Any action by either party must be
brought within two (2) years after the cause of action arose. Nothing contained
in this Article 14 shall limit the obligation of Accenture to pay

 

17



--------------------------------------------------------------------------------

Answerthink for services rendered under Article 2 or any subcontract entered
into in accordance with Article 2.

 

14.2 Liquidated Damages. Notwithstanding any other provision of this Agreement
(including Section 14.1 above), in the event of a breach or violation by
Accenture of the first sentence of Section 3.3, Accenture shall pay Answerthink
an amount equal to Five Million Dollars ($5,000,000) as liquidated damages. Such
liquidated damages are not intended as a penalty and shall constitute
Answerthink’s sole and exclusive remedy at law in respect of any such breach.
The parties acknowledge and agree that, in the event of any such breach or
violation, the damages that Answerthink would suffer as a result thereof are
now, and will in the future remain, incapable of determination with any
certainty and that the provisions hereof are mutually agreed upon liquidated
damages and that such liquidated damages are not unconscionable, do not and will
not constitute an unjust enrichment, are fair and reasonable under the
circumstances, were bargained for and derived through mutual negotiation and
constitute a material and integral part of this Agreement. Nothing in this
paragraph shall be taken to limit or prevent the application for or awarding of
equitable relief to the extent such relief is otherwise available pursuant to
applicable law.

 

ARTICLE 15

 

NOTICES

 

Any notice or formal communication required or permitted under this Agreement
shall be in writing and delivered to the parties’ respective Alliance Executives
and Alliance Directors and to the addresses and/or facsimile numbers set forth
below. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received (i) when delivered personally or by facsimile
transmission, in each case against written confirmation of receipt thereof, (ii)
one (1) day following the day when deposited with a reputable, established
overnight courier service for delivery to the intended addressee against
receipt, or (iii) three (3) days following the day when deposited with the
United States Postal Service as first class, postage prepaid mail and addressed
as set forth below.

 

If intended for Accenture:

 

Attn: Michael R. Sutcliff

Accenture LLP

133 Peachtree Street, N.E.,

Suite 2600

Atlanta, Georgia 30303

Facsimile No: (678) 657-1850

 

18



--------------------------------------------------------------------------------

With copies of any notice to:

 

Attn: General Counsel

Accenture LLP

1661 Page Mill Rd.

Palo Alto, CA 94304

Facsimile No.: (650) 213-2222

 

If intended for Answerthink or Hackett:

 

Answerthink, Inc.

Attn: Ted Fernandez, Chairman and CEO

1001 Brickell Bay, Suite 3000

Miami, Florida 33131

Facsimile No.: (305) 379-4736

 

With copies of any notice to:

 

Answerthink, Inc.

Attn: General Counsel

1001 Brickell Bay, Suite 3000

Miami, Florida 33131

Facsimile No. (305) 702-7000

 

ARTICLE 16

 

GENERAL PROVISIONS

 

16.1 Non-assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned by either party without the prior written consent of
the other party, provided that a party may assign this Agreement to any other of
its relevant affiliates.

 

16.2 Entire Agreement. This Agreement, together with any attachments,
constitutes the entire business agreement between the parties hereto and
supersedes any and all prior agreements, arrangements and/or understandings
between the parties relating to the subject matter hereof. This Agreement shall
not be deemed or construed to be modified or amended except by written agreement
of the parties. In no event shall either party to this Agreement have any
liability to the other for any incidental, consequential, indirect or punitive
loss, damage or expense, even if it has been advised of its possible existence.

 

16.3 No Waiver. The failure of either party at any time to require performance
by the other of any provision hereof shall in no way constitute a waiver thereof
unless waived in writing. Nor shall the waiver of any breach of any provision
hereof be held to be a waiver of any subsequent breach of such provision or any
other provision.

 

16.4 Force Majeure. Neither party shall be liable for any delays or failure in
performance due to causes beyond its reasonable control.

 

19



--------------------------------------------------------------------------------

16.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to its
conflict of laws rules.

 

16.6 Terms are Confidential. The parties acknowledge that the terms of this
Alliance are of a confidential nature and shall not be disclosed except to
employees, consultants and advisors with a need to know. None of the parties
hereto shall make any public disclosure of the terms of this Agreement, except
as required by law, and then only after consultation with the other party and,
if requested by the other party, a good faith effort to maintain the
confidentiality of the terms hereof.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joint Marketing and
Alliance Agreement as of the date first written above.

 

ACCENTURE LLP     ANSWERTHINK, INC.      

/s/ Michael R. Sutcliff

--------------------------------------------------------------------------------

 

/s/ Ted A. Fernandez

--------------------------------------------------------------------------------

Authorized Signature     Authorized Signature Michael R. Sutcliff     Name:  
  Name:    Ted A. Fernandez Title:     Title:      Chairman and CEO

 

 

Global Managing Partner, F&PM Service Line

 

 

      THE HACKETT GROUP, INC.          

/s/ Ted A. Fernandez

--------------------------------------------------------------------------------

      Authorized Signature             Name:    Ted A. Fernandez    
  Title:      Sole Director

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

ALLIANCE FUNCTIONAL AREAS

 

Ø   Finance & Accounting

 

  o   General Accounting

 

  o   Order to Cash

 

  o   Purchase to Payment

 

  o   Cost and Management Analysis

 

  o   Treasury

 

  o   Tax

 

Ø   Performance Management

 

  o   Value Targeting

 

  o   Planning, Budgeting, Forecasting

 

  o   Scorecards and Metrics

 

Ø   Performance Reporting

 

  o   External Financial Reporting

 

  o   Internal Management Reporting

 

  o   Value Chain Reporting

 

  o   Customer Profitability Reporting

 

  o   Supply Chain Optimization Reporting

 

Ø   Business Intelligence

 

  o   Competitive Intelligence

 

  o   Value Network Analysis

 

1



--------------------------------------------------------------------------------

EXHIBIT B

 

MASTER SUBCONTRACT AGREEMENT

 

THIS MASTER SUBCONTRACT AGREEMENT is entered into as of                  , 20
            , by and between Accenture LLP, an Illinois partnership with an
office at Suite 1300, 100 Peachtree Street, NE, Atlanta, GA 30303 (“Accenture”
or “Consultant”) and Answerthink, Inc., a Florida corporation, with offices at
1001 Brickell Bay, Suite 3000, Miami, Florida 33131 (“Subcontractor”).

 

WHEREAS, Consultant, Subcontractor and Subcontractor’s wholly-owned subsidiary,
the Hackett Group, Inc. have entered into that certain Joint Marketing and
Alliance Agreement dated as of October 7, 2003 (“Alliance Agreement”) pursuant
to which they have agreed to work together with respect to certain client
matters;

 

WHEREAS,                                      (“Client”) has issued a Request
for Proposal                                      (the “RFP”) for the
                                                  (the “Project”) and the
Project falls within the terms of the Alliance Agreement; and

 

WHEREAS, Client has awarded to Consultant in connection with the Project
Contract No.                                          (the “Contract” or “Prime
Contract”), relevant portions of which are attached as Exhibit A, for Consultant
to provide the items and services called for in the RFP [as amended]; and

 

WHEREAS, the parties desire to define the terms and conditions on which
Subcontractor shall act as a subcontractor to Consultant in connection with the
Project.

 

NOW, THEREFORE, in consideration of the premises and of the promises exchanged
herein, Consultant and Subcontractor agree as follows:

 

ARTICLE 1

 

RELATIONSHIP OF THE PARTIES

 

1.1 Consultant shall act as prime contractor and Subcontractor shall act as a
first-tier subcontractor to Consultant under the Contract.

 

1.2 Subcontractor may not assign this Agreement or subcontract any portion of
the work to be performed hereunder to any other person without the express
written approval of Consultant. Consultant may, however, assign this Agreement
to Client.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

 

RESPONSIBILITIES OF THE PARTIES; SCOPE OF WORK

 

2.1 Subcontractor agrees to coordinate and to work with Consultant, at the
direction of Consultant, to ensure an appropriate interaction between the work
of Consultant and Subcontractor.

 

2.2 The professional services (“Services”) and the classifications of personnel
to be provided by Subcontractor in connection with the Project are set forth in
the Statement of Work (“Statement of Work”) attached hereto as Exhibit C. In the
event of additional Projects for Client, the Consultant and Subcontractor may
agree to additional Statements of Work and attach them hereto.

 

2.2.1 Any specific Project services in addition to the Services (“Additional
Services”) to be performed by Subcontractor shall be set forth in separate
delivery orders which will incorporate this Agreement by reference. The parties
shall mutually agree upon the Additional Services to be performed under each
delivery order and upon any other applicable terms and conditions to be included
in the delivery order. Subcontractor shall provide to Consultant all Services
and Additional Services, including all labor, materials, and other resources
incidental to the Services and Additional Services, reasonably necessary to
provide and perform the requirements set forth in the Statement of Work and each
delivery order.

 

2.2.2 Changes to the Services or Additional Services will be subject to the
mutual agreement of Consultant, Subcontractor, and, if required, Client. Within
10 days of receiving notice from Consultant of a proposed change, Subcontractor
shall provide Consultant with a written statement of the estimated staff hours
required to complete the change and any proposed price increase or decrease that
would result from the proposed change, including justification. Subsequently,
upon issuance by Consultant of an amended delivery order, Subcontractor shall
proceed in accordance with the change.

 

2.3 Any personnel assignment by Subcontractor shall be subject to prior approval
of Consultant. Subcontractor, at Consultant’s request, shall remove from the
work any personnel not performing satisfactorily.

 

2.4 Consultant’s Project Manager shall be             . Subcontractor shall
report to and work under the direction of the Consultant Project Manager or
authorized designee.

 

2.5 Consultant will have final decision-making authority on all Project matters.
Decisions in areas related to or impacting Subcontractor will be made in
consultation with the appropriate Subcontractor management personnel.

 

2.5.1 Subcontractor will participate in project meetings and discussions as
required by the Consultant Project Manager or when the meeting or discussion
addresses areas involving Subcontractor’s work hereunder.

 

3



--------------------------------------------------------------------------------

2.5.2 Subcontractor will discuss all issues, recommendations and decisions
related to Project performance, status, or any major issue affecting the Project
with the Consultant Project Manager or authorized designee prior to joint
Consultant and Subcontractor discussion with Client.

 

ARTICLE 3

 

WARRANTIES

 

3.1 Professional services by Subcontractor hereunder shall be performed in a
good and professional manner in accordance with all applicable standards. Work
not in compliance with the preceding sentence or work product not accepted
pursuant to Article 6 herein shall be reperformed at no additional cost to
Consultant. At all times during the performance of the services of
Subcontractor, Consultant shall have the right to inspect the work performed by
Subcontractor hereunder.

 

3.2 In addition to the warranties contained in Section 3.1, Subcontractor
warrants its Services and Additional Services and the deliverable items
incidental to the Services and the Additional Services in the same manner, to
the same extent, and for the same period of time (measured from acceptance of
the ultimate Prime Contract deliverable items by Client) as Consultant warrants
the same to Client under the Contract.

 

3.3 Subcontractor warrants that no work product delivered under this Agreement
or any delivery order will infringe any patent, trademark, copyright or any
other proprietary right issued or honored in the United States.

 

ARTICLE 4

 

PAYMENT

 

4.1 For the duration of the Contract, Subcontractor will provide the Services
and Additional Services at hourly rates set forth in the Statement of Work which
shall be no greater than the rates set forth in Exhibit E to the Alliance
Agreement, as updated from time to time, and subject to such marketing discounts
as contemplated by the Alliance Agreement.

 

4.2 Subcontractor further will be reimbursed for all necessary, reasonable and
authorized travel and per diem expenses incurred while providing professional
services on the Project, provided that such travel and per diem expenses are (1)
authorized in advance by the Consultant Project Manager, and (2) do not exceed
amounts allowable under Client’s applicable expense reimbursement guidelines in
effect at the time such expenses are incurred.

 

4.2.1 Subcontractor will invoice Consultant bi-weekly for time spent and
expenses incurred. Invoices shall indicate the number of hours worked by labor
classification and detail of expenses incurred. Proper support for time and
expenses shall be provided to Consultant upon request.

 

4.2.2 Subcontractor shall receive payment on its invoices within 30 days of
receipt by Consultant.

 

4



--------------------------------------------------------------------------------

4.2.3 Should Consultant dispute any item(s) on an invoice, Consultant shall
deduct the amount of said item(s) from the total and shall make payment of the
remainder as set forth above. The amounts and reasons for such disputed item(s)
shall be promptly documented to Subcontractor in reasonable detail. Disputed
items which are subsequently justified to Consultant’s satisfaction shall be
included in the next monthly payment. In the event that Client disputes any
item(s) of Subcontractor’s time and/or expenses on an Consultant invoice,
Consultant shall withhold the amount of said item(s) from payment on
Subcontractor’s next invoice until such item(s) are justified by Subcontractor
to Client’s satisfaction.

 

4.3 Except as provided herein, it is understood that any and all costs and
expenses incurred by either party in connection with the Project shall be borne
by that party.

 

ARTICLE 5

 

CONFIDENTIALITY

 

5.1 During the course of the Project, each party may be given access to
information that (i) relates to the past, present, and future research,
development, business activities, products, services, and technical knowledge of
the other party or of Client, and (ii) has been identified as confidential
(“Confidential Information”). In connection therewith, the following subsections
shall apply:

 

5.1.1 The Confidential Information of the other party or of Client may be used
by the receiver only in connection with the Services and Additional Services.

 

5.1.2 Each party agrees to protect the confidentiality of the Confidential
Information of the other and the Confidential Information of Client in the same
manner that it protects the confidentiality of its own proprietary and
confidential information of like kind. Access to the Confidential Information
shall be restricted to those of Consultant’s and Client’s personnel with a need
to know and engaged in a use permitted hereby.

 

5.1.3 The Confidential Information may not be copied or reproduced without the
discloser’s prior written consent;

 

5.1.4 All Confidential Information made available hereunder, including copies
thereof, shall be returned or destroyed upon the first to occur of (a)
completion of the Services and Additional Services or (b) request by the
discloser. Consultant may retain, however, subject to the terms of this Section,
copies of the Confidential Information required for compliance with its quality
assurance requirements.

 

5.1.5 Nothing in this Agreement shall prohibit or limit either party’s use of
information (including, but not limited to, ideas, concepts, know-how,
techniques, and methodologies) (i) previously known to it without obligation of
confidence, (ii) independently developed by it, (iii) acquired by it from a
third party which is not, to its knowledge, under an obligation of confidence
with respect to such information, or (iv) which is or becomes publicly available
through no breach of this Agreement.

 

5



--------------------------------------------------------------------------------

5.1.6 In the event either party receives a subpoena or other validly issued
administrative or judicial process requesting Confidential Information of the
other party or Confidential Information of Client which that party has received
from the other, it shall provide prompt notice to the other of such subpoena or
other process. The party in receipt of process shall thereafter be entitled to
comply with such process to the extent permitted by law.

 

5.2 Subcontractor’s obligations under this Article 5 shall be binding upon
Subcontractor and all of its related entities and shall survive the expiration
or termination of this Agreement.

 

ARTICLE 6

 

OWNERSHIP AND ACCEPTANCE

 

6.1 Consultant shall have full ownership of deliverables and work product (of
whatever nature) developed or contributed to by Subcontractor, in connection
with the Project (“Project Work”), excluding, however, any source or reference
materials, computer programs, documentation and similar information proprietary
to Subcontractor that are used to produce Project Work (“Source Materials”). No
Source Material shall be incorporated into any Project Work except as Consultant
expressly agrees in advance, and in such event Subcontractor hereby grants to
Consultant a paid-up, non-exclusive, worldwide unlimited license to use, copy,
and redistribute such Source Material in connection with the Project Work. All
Project Work is work made for hire on behalf of Consultant, and Subcontractor
hereby assigns to Consultant all of its right, title and interest in and to the
Project Work, including but not limited to all copyrights and patent rights. To
the extent required for Consultant’s performance of the Prime Contract,
Subcontractor shall deliver any Source Material to Consultant upon request and
hereby grants to Consultant a perpetual, worldwide, and royalty-free license to
use the Source Materials in connection with the Project Work and to sublicense
and deliver the Source Materials in connection with the Project Work to Client.

 

6.2 Acceptance of Subcontractor’s Services and work product shall be contingent
upon Client’s acceptance of Consultant’s work product to which Subcontractor’s
Services have contributed or into which Subcontractor’s work product has been
incorporated. If the Prime Contract does not contain an acceptance standard,
then deliverables not rejected by Consultant or the Client within ten (10)
business days after delivery shall be deemed accepted.

 

ARTICLE 7

 

TERMINATION

 

7.1 This Agreement and all delivery orders shall terminate automatically if
Client disapproves the selection of Subcontractor or disqualifies Subcontractor
for any reason.

 

7.2 Consultant may terminate this Agreement or any delivery order:

 

(1) for its convenience upon written notice to Subcontractor; or

 

6



--------------------------------------------------------------------------------

(2) upon termination of the Contract or any delivery order by Client for any
reason.

 

In the event of such termination, Consultant shall pay Subcontractor for
satisfactory services performed and expenses incurred prior to the date of such
termination, subject to Article 4 above.

 

7.3 Consultant may terminate this Agreement in the event Subcontractor breaches
any of its obligations hereunder and does not cure such breach within twenty
(20) days of receipt of notice from Consultant.

 

7.4 Upon termination of this Agreement or any delivery order for any reason, and
subject to the payment of all outstanding Subcontractor invoices for services
performed, Subcontractor shall deliver to Consultant all work in process,
drafts, and other materials developed in connection with the Project. Upon
termination pursuant to Articles 7.1 or 7.3 above, Subcontractor further shall
deliver to Consultant any other materials, documentation or information
necessary for Consultant to complete, or have completed, the work to be
performed hereunder by Subcontractor. Termination of this Agreement shall not
relieve Consultant of any of its continuing obligations under the Alliance
Agreement, including, without limitation, those set forth in Articles 2 and 8
thereof.

 

ARTICLE 8

 

COMPLIANCE WITH L AWS

 

Subcontractor shall comply with all applicable Federal, state, county, and local
laws, ordinances, regulations, and codes in the performance herewith including
the procurement of any necessary permits and licenses.

 

ARTICLE 9

 

INSURANCE

 

Subcontractor will provide the insurance coverage indicated in Exhibit B at its
own expense, such insurance to remain in effect until completion of all work
specified to be performed under this Agreement.

 

ARTICLE 10

 

INDEMNITY

 

10.1 Subject to the Article 11 hereof, Subcontractor shall indemnify and hold
harmless Consultant, its partners, agents, and employees from all liability or
expense (including but not limited to reasonable attorney fees and costs of
investigation and defense) resulting from (a) bodily injury to any person
(including injury resulting in death) or damage to property arising out of the
performance of this Agreement, provided such injury or property damage is due or
claimed to be due to the negligence or willful misconduct of Subcontractor, its
employees, agents, or subcontractors and occurs without negligence or willful
misconduct on the part of

 

7



--------------------------------------------------------------------------------

Consultant or any of its employees, (b) any action taken by or on behalf of
Subcontractor which is not permitted by or pursuant to the terms of this
Agreement, or (c) any act or omission constituting gross negligence or willful
misconduct or breach of fiduciary duty by any officer, director, agent or
employee of Subcontractor in connection with Subcontractor’s performance under
this Agreement.

 

10.2 Subject to Article 11 hereof, if, as a result of any default or breach of
this Agreement by Subcontractor or other action or failure to act (material or
otherwise) by Subcontractor, Client terminates the Prime Contract for default or
Consultant becomes obligated to pay damages (including but not limited to
liquidated damages or credits under the Prime Contract) to Client or becomes
subject to a price reduction by Client, then in any such event Subcontractor
shall indemnify and save Consultant harmless from all assessments, costs,
damages, and/or price reductions, plus reasonable attorney fees and costs of
investigation and defense.

 

10.3 Neither Client nor Consultant shall become, by reason of the Prime Contract
or this Agreement or in performing its obligations or exercising its rights
under the Prime Contract or this Agreement, a bailee with respect to any
property of Subcontractor. Subcontractor shall be solely responsible for loss or
damage to any of its property and resulting loss of use or business interruption
or extra expense. Subcontractor waives recourse for any loss or damage to its
property caused by Client or Consultant.

 

ARTICLE 11

 

LIMIT OF LIABILITY

 

11.1 If Subcontractor or any of its affiliates, or any of their respective
officers, directors, employees, agents, subcontractors or shareholders, is ever
liable to Consultant for one or more breaches, disputes, controversies or claims
arising under or in connection with Services or Additional Services provided
hereunder (whether any such breach, dispute, controversy or claim is based upon
contract, tort, statute, equity or any other legal theory), except for claims
for personal injury arising out of Subcontractor’s willful misconduct or
negligence and/or Subcontractor’s infringement of a third party intellectual
property rights, then, (i) the cumulative amount of all damages and penalties,
if any, recoverable by Consultant for all such breaches, disputes, controversies
and claims will not exceed, in the aggregate, the limitation of liability
amounts set forth in the Prime Contract (which shall not be greater than the
amount of fees paid to Subcontractor in connection with the Project), (ii)
recovery of such amount as limited hereby will be Consultant’s sole and
exclusive remedy, and (iii) Consultant releases Subcontractor and its
affiliates, and their respective officers, directors, employees, agents,
subcontractors and shareholders, from any liability in excess of such amount. In
the event Consultant or any of its affiliates, or any of their respective
officers, directors, employees, agents, subcontractors or shareholders, is ever
liable to Subcontractor for one or more breaches, then, (i) the cumulative
amount of all damages and penalties, if any, recoverable by Subcontractor for
all such breaches, disputes, controversies and claims will not exceed, in the
aggregate, the amounts set forth in Article 14 of the Alliance Agreement, (ii)
recovery of such amount as limited hereby will be Subcontractor’s sole and
exclusive remedy, and (iii) Subcontractor releases Consultant and its
affiliates, and their respective officers, directors, employees, agents,
subcontractors and

 

8



--------------------------------------------------------------------------------

shareholders, from any liability, disputes, controversies or claims arising
under or in connection with Services or Additional Services provided hereunder
(whether any such breach, dispute, controversy or claim is based upon contract,
tort, statute, equity or any other legal theory).

 

11.2 IN NO EVENT WILL SUBCONTRACTOR OR ANY OF ITS AFFILIATES, OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS OR
SUBCONTRACTORS, BE LIABLE TO CONSULTANT OR ANY OTHER PERSON FOR (I) ANY SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, EVEN IF SUBCONTRACTOR OR SUCH
OTHER PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, (II) PUNITIVE
DAMAGES, LOSS OF ANTICIPATED PROFITS, SAVINGS OR BUSINESS, LOSS OF COMMERCIAL
REPUTATION OR OTHER ECONOMIC LOSS, OR (III) DAMAGES THAT COULD HAVE BEEN
AVOIDED, USING REASONABLE DILIGENCE. IN NO EVENT WILL CONSULTANT OR ANY OF ITS
AFFILIATES, OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
OR SHAREHOLDERS, BE LIABLE TO SUBCONTRACTOR OR ANY OTHER PERSON FOR (I) ANY
SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, EVEN IF CONSULTANT OR
SUCH OTHER PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, (II)
PUNITIVE DAMAGES, LOSS OF ANTICIPATED PROFITS, SAVINGS OR BUSINESS, LOSS OF
COMMERCIAL REPUTATION OR OTHER ECONOMIC LOSS, OR (III) DAMAGES THAT COULD HAVE
BEEN AVOIDED, USING REASONABLE DILIGENCE.

 

ARTICLE 12

 

EXCUSABLE DELAY

 

Neither party shall be liable for any delay or failure in performance hereunder
arising out of causes beyond its control and without its negligence or fault.
Subcontractor, in the event of such a cause, shall notify Consultant immediately
in writing of its delay or failure in performance, describing the cause and its
effect upon Subcontractor’s performance and the anticipated duration of the
inability to perform.

 

ARTICLE 13

 

BOOKS AND RECORDS

 

13.1 At all times during the term of this Agreement, Subcontractor shall
maintain a complete and accurate set of files, records, books, papers and
accounts (“Records”) of all business activities and operations conducted by
Subcontractor in connection with Subcontractor’s performance under this
Agreement. Subcontractor shall make such Records available to Consultant upon
request. All accounts required under this Agreement shall be maintained and
prepared in accordance with generally accepted accounting principles and in the
formats which Consultant may direct.

 

13.2 Unless otherwise directed by Consultant, Subcontractor shall maintain all
Records pertaining to its performance under this Agreement for a period of not
less than three years after

 

9



--------------------------------------------------------------------------------

the date of termination or expiration of this Agreement. At all times during the
term of this Agreement and during the three year period following the expiration
or termination of this Agreement, subject to its receipt of written notice
twenty days in advance, Subcontractor shall make available Records related to
its performance under this Agreement to Client for inspection, audit and
copying, if requested, at Subcontractor’s Miami, Florida offices during normal
business hours. Consultant and client shall be limited to one such inspection,
audit or copying exercise per year, per Client project. Subcontractor shall, at
its reasonable discretion, limit the access of Client or its duly authorized
agents, representatives or employees to the records relevant to the Project work
that is the subject of the inspection or audit when they seek to perform such
inspection or audit of Subcontractor’s Records. When requested by Consultant,
but in any event not later than the end of the three year period following
expiration or termination of this Agreement, Subcontractor shall deliver such
Records to Client or Client’s designee at Subcontractor’s sole expense.
Subcontractor may at its own expense make and maintain copies of Records for its
files, subject to Subcontractor’s obligation to maintain the confidentiality of
all Confidential Information of Client in accordance with Article 5 herein.
Further, a duly authorized representative of Client shall, until three years
after final payment under this Agreement, have access to and the right to
examine and copy any directly related Records or other recorded information, and
to examine any property within Subcontractor’s possession or control, involving
transactions related to this Agreement. Such access for Records relating to (1)
litigation or settlement of claims arising from the performance of this
Agreement, or (2) costs and expenses of this Agreement to which Client’s duly
authorized representative has taken exception shall continue until such appeals,
litigation, claims, or exceptions are disposed of. Subcontractor shall notify
Consultant in writing of its receipt of a request from Client to examine or
obtain copies of Subcontractor’s Records within five days of receiving such
request.

 

ARTICLE 14

 

GOVERNING LAW

 

All questions arising under or in connection with this Agreement shall be
governed and determined by the law applicable to the Prime Contract; provided,
however, that where the law applicable to the Prime Contract does not provide
the rules for determining the particular question, the law of the State of
Illinois shall apply.

 

ARTICLE 15

 

INDEPENDENT CONTRACTOR

 

It is understood that in connection herewith, Subcontractor shall be acting as
an independent contractor. The partners, employees, officers and agents of one
party, in the performance of this Agreement, shall act only in the capacity of
representatives of that party and not as employees, officers or agents of the
other party and will not be deemed for any purpose to be employees of the other.
Subcontractor assumes full responsibility for the actions of its personnel while
they are performing services pursuant to this Agreement and shall be solely
responsible for their supervision, daily direction and control, payment of
salary (including withholding of income taxes and social security), workers
compensation, disability benefits and

 

10



--------------------------------------------------------------------------------

the like. Neither party shall commit, nor be authorized to commit or bind, the
other party in any manner.

 

ARTICLE 16

 

FURTHER ASSURANCES

 

Subcontractor hereby agrees to execute such further documents as Consultant
and/or Client may reasonably require in connection with the award or performance
of this Agreement.

 

ARTICLE 17

 

DISPUTES

 

Subcontractor hereby agrees to be bound to Consultant to the same extent that
Consultant is bound to Client, under the terms of the Prime Contract.
Subcontractor agrees to seek recourse solely against Consultant, and not against
Client in any of its capacities, for any claim arising under this Agreement.

 

ARTICLE 18

 

PRIME CONTRACT REQUIREMENTS APPLICABLE

 

Subcontractor shall take all reasonable and necessary steps to enable Consultant
to comply with the Prime Contract. Notwithstanding any other provision to the
contrary, all work and/or deliverable items shall be produced and performed
strictly in accordance with the provisions of the Prime Contract set forth in
Exhibit A, which by this reference are incorporated herein and made a part
hereof as if fully set forth. As incorporated into this Agreement, the
designations [“State”/”Owner”/”Company”/etc.—as applicable, depending on how
Client is designated in the Prime Contract] and “Contractor” shall be deemed to
mean Consultant and Subcontractor, respectively. In determining where such
substitutions are or are not required by the context of the particular clause or
provision in question, the interpretation will be adopted which best preserves
the parties’ mutual intention that their respective rights and obligations as
between each other are to be coextensive with and equivalent to the rights and
obligations existing as between Client and Consultant. If any Prime Contract
clause or other provision incorporated herein refers specifically to another
provision as governing subcontract arrangements under the Prime Contract, then
such other provision also is incorporated herein by reference and Subcontractor
and all lower-tier subcontractors shall be required to comply with its terms.

 

ARTICLE 19

 

TERM

 

The term of this Agreement shall be from the date of award hereof through
______________ unless sooner terminated pursuant to the terms hereof.

 

11



--------------------------------------------------------------------------------

ARTICLE 20

 

NOTICES

 

Any notices required to be delivered by one party or another under or in
connection with this Agreement shall be deemed sufficiently given if actually
received or if sent by certified mail, return receipt requested, to the
attention of the individual signing this Agreement for the party to which the
notice is directed, at the address indicated below:

 

    If to Consultant:   Accenture LLP                 Attn: Michael R. Sutcliff
            133 Peachtree Street, N.E.,             Suite 2600                
Atlanta, Georgia 30303                       If to Subcontractor:   Answerthink,
Inc.             1001 Brickell Bay Drive, Suite 3000             Miami, FL 33131
                Attn: Ted A. Fernandez, CEO    

 

ARTICLE 21

 

PUBLICITY

 

Subcontractor shall not issue or sponsor any advertising or publicity that
states or implies, either directly or indirectly, that Consultant or Client
endorses, recommends or prefers Subcontractor’s Services. Subcontractor shall
not use Client’s logo in any fashion without Client’s prior written approval.

 

ARTICLE 22

 

SURVIVAL

 

The following Articles shall survive the termination or expiration of this
Agreement: Articles 5, 6, 10, 11 and 13.

 

ARTICLE 23

 

ENTIRE DOCUMENT

 

This Agreement, the attachments hereto and the Alliance Agreement, constitutes
the entire agreement between the parties with respect to the subject matter and
supersedes any previous understandings, representations, commitments or
agreements, oral or written. No provision of this Agreement may be waived except
by a writing signed by the party to be charged nor may this Agreement be amended
except by a writing executed by both parties. If any provision, or portion
thereof, of this Agreement is, or becomes, invalid under any applicable

 

12



--------------------------------------------------------------------------------

statute or rule of law, it is to be deemed stricken and the rest of this
Agreement shall remain in full force and effect.

 

EACH INTENDING TO BE BOUND TO THE OTHER, Consultant and Subcontractor have
caused this Agreement to be executed by their duly authorized representatives as
of the date first above written.

 

 

ACCENTURE LLP          

By:

--------------------------------------------------------------------------------

    [Signature]          

--------------------------------------------------------------------------------

    [Printed name]          

--------------------------------------------------------------------------------

    [Title]          

--------------------------------------------------------------------------------

    [Date]    

 

 

ANSWERTHINK, INC.          

By:

--------------------------------------------------------------------------------

    [Signature]          

--------------------------------------------------------------------------------

    [Printed name]          

--------------------------------------------------------------------------------

    [Title]          

--------------------------------------------------------------------------------

    [Date]    

 

13



--------------------------------------------------------------------------------

MASTER SUBCONTRACT AGREEMENT

Exhibit A

 

PRIME CONTRACT FLOW-DOWNS

 

[The relevant portions of the prime contract, i.e., those that are to be flowed
down to the subcontractor, are to be set forth here.]

 

 

A1



--------------------------------------------------------------------------------

MASTER SUBCONTRACT AGREEMENT

Exhibit B

 

INSURANCE REQUIREMENTS

 

(a)   Fidelity bond coverage in the amount of at least $        , with a
responsible surety company with respect to all of Subcontractor’s employees as
may be necessary to protect against losses, including, without limitation, those
arising from theft, embezzlement, fraud, or misplacement of funds, money, or
documents. Coverage must extend to any losses incurred by Consultant and Client
due to theft, embezzlement, or fraud by Subcontractor or Subcontractor’s
employees. Subcontractor shall notify Consultant and Client in writing within
five (5) days of filing a claim under such coverage and to assign to Consultant
and/or Client, as the case may be, the proceeds of such coverage allocable to
losses suffered with respect to the property of the Consultant or Client.

 

(b)   Errors and omissions insurance coverage in the amount of at least $
covering Subcontractor and its employees issued by a responsible insurance
company reasonably acceptable to Consultant. If insurance is on a claims made
basis, coverage must be in place for a minimum of three (3) years beyond the
termination of this contract.

 

(c)   Minimum Limits Required to protect the interests of Subcontractor and
Consultant in connection with the performance of this agreement:

 

Automobile Liability

  

$1,000,000

   Each Occurrence     

Workers’ Compensation

  

Statutory

         

Employer’s Liability

  

$500,000

   Each Accident          

$500,000

   Disease Policy Limit          

$500,000

   Disease Each Employee     

General Liability

  

$1,000,000

   Each Occurrence          

$2,000,000

   General Aggregate          

$1,000,000

   Products/Completed Operations Aggregate

Umbrella Liability

  

$5,000,000

   Each Occurrence          

$5,000,000

   Aggregate     

 

(d)   Other Requirements:

 

  (i)   A certificate of insurance for the general liability and the automobile
liability coverages shall be issued by the Subcontractor containing the
following language:



 

 

B1



--------------------------------------------------------------------------------

“Accenture, for the benefit of itself and its affiliated entities and their
respective officers, partners, directors, employees, representatives and agents,
and [the Client] are named as additional insureds. Such coverages are primary,
non-contributing and contain waivers of subrogation against any coverage held by
Consultant and Client.”

 

  (ii)   The workers’ compensation policy shall contain a waiver of subrogation
clause.

 

  (iii)   The insurance carriers must have an A.M. Best rating of at least B+VI,
or the equivalent for insurers based outside the U.S. and Canada, and the
policies will not contain any non-standard exclusions.

 

  (iv)   Within 10 days of execution of this Agreement, Subcontractor shall
furnish certificates, satisfactory to Consultant and Client as to contents and
carriers, of such insurance which must contain the following provisions:

 

  (A)   30 days advance written notice of cancellation, termination,
non-renewal, or material change must be sent to Consultant and Client via
registered mail.

 

  (B)   Endorsement providing that such insurance is primary insurance and over
any coverage held by Consultant and Client.

 

 

2



--------------------------------------------------------------------------------

MASTER SUBCONTRACT AGREEMENT

Exhibit C

 

STATEMENT OF WORK

 

Client Engagement:

 

Name of Project:

 

Professional Services to be Provided by Subcontractor:

 

Classification of Personnel to be Provided by Subcontractor:

 

Hourly Rates of Subcontractor Professionals:

 

 

C1



--------------------------------------------------------------------------------

EXHIBIT C

 

CLIENT OPPORTUNITY REGISTRATION FORM

 

Client Opportunity Registration Form

 

The terms of the Joint Marketing and Alliance Agreement by and among
Answerthink, Inc., a Florida corporation, with offices at 1001 Brickell Bay,
Suite 3000, Miami, Florida 33131 (“Answerthink”), The Hackett Group, Inc., an
Ohio corporation and a wholly-owned subsidiary of Answerthink (“Hackett”) and
Accenture LLP, an Illinois general partnership registered as a limited liability
partnership, with an office at 100 Peachtree Street, NE, Suite 1300, Atlanta,
Georgia 30303 (“Accenture”) dated as of October 7, 2003, (“Agreement”) will
apply unless otherwise noted herein. This Client Opportunity Registration Form
is being used pursuant to Article 2 of the Agreement and sets forth a proposal
for a new proposed Alliance Client Opportunity.

 

Client Registration

--------------------------------------------------------------------------------

    

Date

    

Client Name

    

Client Address

    

Client Industry Group

    

Opportunity Name

    

Opportunity Description

    

Proposal Type

   Answerthink proposal to Accenture (25% of positions)      Accenture proposal
to Answerthink (15% of positions)

 

Contact Details

--------------------------------------------------------------------------------

   Name


--------------------------------------------------------------------------------

   Phone


--------------------------------------------------------------------------------

   EMail


--------------------------------------------------------------------------------

Accenture

              

Alliance Services Director

              

Client Partner

              

Project Manager

              

Answerthink

              

Alliance Services Director

              

Account Manager

              

 

Approvals

--------------------------------------------------------------------------------

   Proposing Party


--------------------------------------------------------------------------------

   Receiving Party


--------------------------------------------------------------------------------

   Approved/Rejected


--------------------------------------------------------------------------------

By

              

Name

              

Title

              

Date

              

 

 

1



--------------------------------------------------------------------------------

EXHIBIT D

SKILL LEVELS

 

Accenture

Position

--------------------------------------------------------------------------------

  

Skill Description

--------------------------------------------------------------------------------

  

Answerthink
Position

--------------------------------------------------------------------------------

Partner

   Practice leader with profit and loss responsibility capable of selling,
shaping, and managing multiple work streams to solve complex client engagements
and build future business capabilities in the domain. Responsible for
attracting, developing, and retaining professionals at all levels. Maintains
CFO-level client relationships and represents the practice in external
communications and negotiations.    Managing Director

Associate

Partner

   Practice leader responsible for deep subject matter expertise, complex
engagement management, and large scale project management assignments.    Senior
Director

Senior

Manager

   Skilled professional with 3-5 years of manager experience. Capable of
independently leading client assignments, selling follow-on work, and solving
complex problems with a team of professionals from multiple skill domains.   
Director

Manager

   Skilled professional with 5+ years of professional consulting or industry
experience. Capable of independently structuring, planning, staffing, and
managing work products. Directs teams of younger professionals to deliver high
quality results and brings deep subject matter expertise to client assignments.
   Manager

Senior

Consultant

   Skilled professional with 3+ years of professional consulting or industry
experience. Capable of independently managing work products and dealing with
client personnel to solve problems.    Senior Consultant

Consultant

   Skilled professional with 2+ years of professional consulting or industry
experience. Capable of operating independently with knowledge of common methods
and tools.    Consultant

Analyst

   College graduate with 1-2 years professional experience. Relevant skills in
finance, accounting, or performance management process, systems, and
organization design.    (none)

 

 

40



--------------------------------------------------------------------------------

*****Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.*****

 

EXHIBIT E

 

RATE CARD

 

Answerthink

Position

--------------------------------------------------------------------------------

  

2003

Calendar

Year Rate to

Accenture

--------------------------------------------------------------------------------

  

Skill Description

--------------------------------------------------------------------------------

Managing

Director

   $***** per hour    Practice leader with profit and loss responsibility
capable of selling, shaping, and managing multiple work streams to solve complex
client engagements and build future business capabilities in the domain.
Responsible for attracting, developing, and retaining professionals at all
levels. Maintains CFO-level client relationships and represents the practice in
external communications and negotiations.

Senior

Director

   $***** per hour    Practice leader responsible for deep subject matter
expertise, complex engagement management, and large scale project management
assignments.

Director

   $***** per hour    Skilled professional with 3-5 years of manager experience.
Capable of independently leading client assignments, selling follow-on work, and
solving complex problems with a team of professionals from multiple skill
domains.

Manager

   $***** per hour    Skilled professional with 5+ years of professional
consulting or industry experience. Capable of independently structuring,
planning, staffing, and managing work products. Directs teams of younger
professionals to deliver high quality results and brings deep subject matter
expertise to client assignments.

Senior

Consultant

   $***** per hour    Skilled professional with 3+ years of professional
consulting or industry experience. Capable of independently managing work
products and dealing with client personnel to solve problems.

Consultant

   $***** per hour    Skilled professional with 2+ years of professional
consulting or industry experience. Capable of operating independently with
knowledge of common methods and tools.

 

 

1



--------------------------------------------------------------------------------

EXHIBIT F

 

OTHER RELATIONSHIPS

 

Accenture has alliance relationships with major software vendors such as SAP,
Oracle, PeopleSoft, Lawson/IBM, Business Objects, Cognos, Hyperion, and Kalido
which include a range of business development, product development, and client
engagement activities. These activities may include sub-contractor relationships
on specific client engagements which would prevent or reduce Answerthink from
participating as a preferred sub-contractor as described in Section 2.2.3.

 

Answerthink has alliance relationships with major software vendors such as SAP,
Oracle, PeopleSoft, Lawson/IBM, Business Objects, Cognos, Kronos, Hyperion and
Kalido which include a range of business development, product development, and
client engagement activities.

 

Answerthink is party to a License Agreement for Data whereby Answerthink
provides refreshed summary level metrics data to Exult, Inc. on an annual basis
through 2007.

 

Answerthink has agreed in principle with Hewlett-Packard to allow
Hewlett-Packard to market Hackett’s information technology benchmark product in
Germany on a non-exclusive basis for a twelve-month period beginning on or about
October 1, 2003.

 

Answerthink is party to a Development and Support Agreement with Stern Stewart
and Company whereby the parties have developed the Shareholder Alignment Index
and have continuing mutual obligations to provide sales and technical support
for that product through April 2004.

 

 

1



--------------------------------------------------------------------------------

EXHIBIT G

 

PRINCIPAL ACCENTURE COMPETITORS

 

International Business Machines Corporation

Electronic Data Systems Corporation

Affiliated Computer Services Inc.

Exult, Inc.

Deloitte Consulting

Booz Allen Hamilton Inc.

BearingPoint, Inc.

Cap Gemini Ernst &Young

Hewlett Packard Company

 

1